DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 1/27/2022. Claims 1, 24 and 25 have been amended. Claims 2 and 12-20 have been canceled, while claims 26-31 have been added. Claims 1, 5-9, 11 and 21-31 are pending, while claims 21-23 have been withdrawn.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 24 and 25, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1, 5-9, 11 and 24-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1, 5-9 and 11 are directed to a series of steps, electronic device claims 24 and 26-31 are directed to a processor and a memory, and computer readable medium 25 is directed to storing thereon a computer program. Thus the claims are directed to a process, machine, machine, and manufacture, respectively.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite behavior acquisition, including obtaining, traversing, setting, performing, finding, recording, determining, replacing, setting, and continuing steps.  
The limitations of obtaining, traversing, setting, performing, finding, recording, determining, replacing, setting, and continuing, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite obtaining configuration information from the server, wherein the configuration information comprises control information; traversing controls in a current page, and for a control of the controls, judging whether the control is one indicated by the control information in the configuration information; setting a listener for the control in response to the control being the one indicated by the control information in the configuration information; and performing behavior data acquisition on the control, wherein after judging that the control is the one indicated by the control information in the configuration information, and before the setting the listener for the control, finding whether there is a record for the control; in response to determining that there is not the record for the control, performing operations comprising: recording the control; determining whether there is an existing listener for the control; in response to determining that there is the existing listener for the control, replacing the existing listener with a new listener, wherein a behavior data acquisition function corresponding to a type of the control on the existing listener is added to the new listener; and in response to determining that there is not the existing listener for the control, setting a listener for the control, wherein the listener has the behavior data acquisition function corresponding to the type of the control; and in response to determining that there is the record for the control, continuing to use the existing listener.
That is, other than reciting an electronic device comprising a processor and communicating with a server, the claim limitations merely cover commercial interactions, including marketing and sales activities and behaviors and managing personal behavior or relationships, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include an electronic device comprising a processor and communicating with a server.  The electronic device comprising a processor and communicating with a server in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic device comprising a processor amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 5-7 further describe the listener, recites additional parsing and storing steps, and further describes the configuration information. Claims 8 and 9 recite additional obtaining, identifying, storing, judging, and taking steps. Claim 11 recites an additional uploading step. Similarly, dependent claims 26-31 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, an electronic device comprising a processor and communicating with a server.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed on page 7 of the specification, “It will be appreciated by the person having skills in the art that in the embodiment of the disclosure, the page data acquisition method is performed by a terminal device. Various applications may be installed on the terminal device, for example, a shopping class application, a webpage browser application, a search class application, an instant communication tool, a mailbox client, etc. The terminal device includes, but not limited to, a mobile phone, a tablet computer, a portable computer, a desktop computer, etc.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues that the subject matter of Claim 2 has been incorporated into independent Claim 1. Based on these added recitations, by recording the control for setting the listener, before a listener is set for a certain control, first finding out whether there is a record for the control, and if there is, new controls are not required, thus avoiding repeated setting, are not directed to an abstract concept. The Examiner respectfully disagrees.
The limitations of obtaining, traversing, setting, performing, finding, recording, determining, replacing, setting, and continuing, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite obtaining configuration information from the server, wherein the configuration information comprises control information; traversing controls in a current page, and for a control of the controls, judging whether the control is one indicated by the control information in the configuration information; setting a listener for the control in response to the control being the one indicated by the control information in the configuration information; and performing behavior data acquisition on the control, wherein after judging that the control is the one indicated by the control information in the configuration information, and before the setting the listener for the control, finding whether there is a record for the control; in response to determining that there is not the record for the control, performing operations comprising: recording the control; determining whether there is an existing listener for the control; in response to determining that there is the existing listener for the control, replacing the existing listener with a new listener, wherein a behavior data acquisition function corresponding to a type of the control on the existing listener is added to the new listener; and in response to determining that there is not the existing listener for the control, setting a listener for the control, wherein the listener has the behavior data acquisition function corresponding to the type of the control; and in response to determining that there is the record for the control, continuing to use the existing listener.
That is, other than reciting an electronic device comprising a processor and communicating with a server, the claim limitations merely cover commercial interactions, including marketing and sales activities and behaviors and managing personal behavior or relationships, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        May 6, 2022